Citation Nr: 0100780	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-22 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for throat cancer.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to July 1945 
and from May 1946 to September 1947.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1999 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that: the veteran was in receipt of a total 
disability evaluation based on individual unemployability due 
to a service connected disability (TDIU) from March 1971 to 
October 1980 and a schedular evaluation of 100 percent for 
schizophrenic reaction from October 1980 to November 1987, 
when a rating decision reduced the rating to 70 percent; and 
a decision of the Board in October 1990 denied entitlement to 
an evaluation in excess of 70 percent for schizophrenia.  In 
a statement received in December 1999, during the pendency of 
the current appeal, the veteran stated, " I am and will be 
the rest of my life more than 70% disabled".  The Board 
finds that the veteran's statement raises claims of 
entitlement to an increased evaluation for schizophrenia and 
to TDIU.  Those claims are referred to the RO for appropriate 
action.    


FINDING OF FACT

The veteran does not have throat cancer.


CONCLUSION OF LAW

Throat cancer was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

The veteran's service medical records and postservice medical 
records are entirely negative for a diagnosis or treatment of 
throat cancer.  In a letter received by the RO in July 1998, 
the veteran stated that he had been diagnosed with throat 
cancer.  In a letter received in November 1998, the veteran 
stated that he had permanent ailments from World War II.  As 
stated in the rating decision of March 1999, the RO inferred 
from these statements that the veteran was claiming 
entitlement to service connection for throat cancer.  
However, on VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in November 1999, the veteran stated, "I 
have no throat cancer" (and he went on to question why the 
rating for his schizophrenia had been reduced from 100 
percent to 70 percent).  The veteran has thus admitted that 
his earlier statement that he had throat cancer was 
incorrect.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA; VA is not required to provide assistance t a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).  
Because the veteran has stated that he does not have throat 
cancer, the Board finds that VA is not required to assist him 
by attempting to obtain medical records or a medical opinion 
in order to determine whether he has throat cancer and 
whether such disease is related to his active service during 
the 1940s.

The record contains no competent evidence showing that the 
veteran has throat cancer.  In the absence of evidence of a 
current disability, entitlement to service connection for 
throat cancer is not established.  38 U.S.C.A. §§  1110, 
1131.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

Service connection for throat cancer is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

